Appeal from a judgment of the Supreme Court (Stein, J.), entered December 15, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Superintendent of Eastern Correctional Facility finding petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a prison disciplinary rule. Following joinder of issue, Supreme Court dismissed the petition and this appeal ensued. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. To the extent that petitioner also sought to be returned to the facility where he had been previously housed, there is no such right (see Matter of Mosher v Goord, 300 AD2d 726 [2002]). Consequently, inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the appeal is dismissed as moot (see Matter of Applewhite v Selsky, 14 AD3d 736, 737 [2005]).
*970Cardona, P.J., Peters, Spain, Mugglin and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.